United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2583
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Dontay Lavarice Reese

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                              Submitted: April 7, 2020
                               Filed: April 10, 2020
                                   [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Dontay Lavarice Reese appeals after he pled guilty to kidnapping, pursuant to
a binding plea agreement containing an appeal waiver, and the district court1 accepted

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
his guilty plea and the plea agreement. Counsel has moved for leave to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that Reese
should not have been permitted to proceed pro se, and should have been permitted to
withdraw his guilty plea. Having jurisdiction under 28 U.S.C. § 1291, this court
dismisses the appeal in part based on the appeal waiver, and otherwise affirms.

       This court rejects Reese’s claim that the district court erred in permitting him
to proceed pro se because the record shows he knowingly and voluntarily waived his
right to counsel. See United States v. Armstrong, 554 F.3d 1159, 1165 (8th Cir. 2009)
(waiver of Sixth Amendment right to counsel must be voluntary, intelligent, and
knowing). This court declines to consider Reese’s ineffective-assistance claim on
direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th
Cir. 2006) (ineffective-assistance claims are best litigated in collateral proceedings,
where record can be properly developed).

       To the extent Reese challenges the voluntariness of his guilty plea, the court
concludes his claims lack merit. See United States v. Scott, 627 F.3d 702, 704 (8th
Cir. 2010) (de novo review of validity and applicability of appeal waiver). Reese
confirmed at the plea hearing that he was satisfied with counsel; he agreed that the
factual basis set forth in the plea agreement was true; and he confirmed that he
understood the terms of the plea agreement, including the appeal waiver.
Additionally, the record shows he was competent to plead guilty, because he
underwent a psychological evaluation and was found to be competent to stand trial;
and, during the plea hearing, Reese stated he was thinking clearly, he understood the
court’s questions, and defense counsel indicated he believed Reese was competent
to enter a plea. See United States v. Martinez, 446 F.3d 878, 881 (8th Cir. 2006)
(explaining that defendant is competent to enter guilty plea if he is able to consult
with his lawyer with reasonable degree of rational understanding and has rational and
factual understanding of proceedings); United States v. Denton, 434 F.3d 1104,
1112-13 (8th Cir. 2006) (affording defense counsel’s opinion as to defendant’s

                                         -2-
competency “significant weight,” as counsel is in a position to evaluate defendant’s
ability to understand proceedings); Nguyen v. United States, 114 F.3d 699, 703 (8th
Cir. 1997) (defendant’s statements made during plea hearing carry strong
presumption of verity).

       Reese’s assertion that he did not know that a kidnapping conviction might
trigger a probation violation is not cognizable in this appeal. See United States v.
Foy, 617 F.3d 1029, 1033-34 (8th Cir. 2010) (to extent defendant presents argument
to establish his plea was unknowing or involuntary, such claim would not be
cognizable on direct appeal where he failed to move in district court to withdraw his
guilty plea on that basis). This court concludes the appeal waiver is enforceable as
to the remaining arguments. See United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within scope of
waiver, defendant knowingly and voluntarily entered into waiver and plea agreement,
and enforcing waiver would not result in miscarriage of justice).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and found no non-frivolous issues outside the scope of the appeal
waiver.

      The appeal is dismissed in part, and the judgment is affirmed. Counsel’s
request to withdraw is granted.
                       ______________________________




                                         -3-